          Case 1:19-cv-10430-FDS Document 28 Filed 06/01/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
BRENDA JAMES,                              )
                                           )
            Plaintiff,                     )
                                           ) Civil Action No.
            v.                            )  19-10430-FDS
                                          )
BOSTON POLICE DEPARTMENT,                 )
CAPTAIN PAUL RUSSELL,                     )
DETECTIVE DANIEL HUMPHRIES,                )
CAPTAIN MARK HAYES, ZELMA                  )
GREENSTEIN, and CITY OF BOSTON,           )
                                          )
            Defendants.                   )
__________________________________________)

                       ORDER DIRECTING PLAINTIFF TO
                SHOW CAUSE WHY CASE SHOULD NOT BE DISMISSED

SAYLOR, C.J.

       Plaintiff Brenda James filed this action on March 7, 2019.

       On July 19, 2019, defendants filed a motion to dismiss the complaint for failure to state a

claim upon which relief can be granted under Fed. R. Civ. P. 12(b)(6), which the Court later

granted in part and denied in part. See generally James v. Boston Police Dep’t, 2020 WL

108266 (D. Mass. Jan. 9, 2020).

       That same day, counsel for plaintiff moved to withdraw, which the Court granted.

Plaintiff has not secured successor counsel and is now proceeding pro se.

       On January 9, 2020, the Court entered a scheduling order. Among other things, it called

for the parties to serve written discovery requests concerning the timeliness of plaintiff’s Title

VII claims by February 28, 2020, and to complete such discovery by April 24, 2020.

       On February 25, 2020, defendant the City of Boston served plaintiff with interrogatories
             Case 1:19-cv-10430-FDS Document 28 Filed 06/01/20 Page 2 of 2



and requests for production of documents concerning the timeliness of her Title VII claims.

(Def. Mem., Ex. A). 1

        On April 24, 2020, the City moved for an order compelling plaintiff to serve answers to

its February 25, 2020 discovery requests within 14 days, and seeking dismissal as a sanction for

failure to comply. Plaintiff has not opposed that motion, and the City represents that it still has

not received any kind of response despite repeated attempts to contact her.

        On May 26, 2020, the Court held a telephonic status conference in this matter. Plaintiff

did not call in to participate. It is thus unclear whether plaintiff intends to continue to prosecute

this matter, and if so, whether she intends to comply with her discovery obligations.

        Accordingly, plaintiff Brenda James is hereby ORDERED to show cause, in writing,

within 21 days of this order (that is, by June 22, 2020), why this matter should not be dismissed

for failure to prosecute and failure to provide discovery. Failure to file a response, or to show

cause as directed, will likely result in the dismissal of this action.

        The clerk is directed to provide a copy of this order to plaintiff by e-mail and by first-

class mail to her last known address.

So Ordered.


                                                                 /s/ F, Dennis Saylor IV
                                                                 F. Dennis Saylor IV
Dated: June 1, 2020                                              Chief Judge, United States District Court




        1
            The City of Boston is the sole remaining defendant in this case.
                                                           2
